                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                CHARLESTON DIVISION


NYOKA WURTS, ADMINISTRATOR OF THE ESTATE OF SALLY KAY

                             Plaintiff,

v.                                              CIVIL ACTION NO. 2:19-cv-00100

BRANCH BANKING AND TRUST COMPANY,

                             Defendant.



                        MEMORANDUM OPINION AND ORDER

          Pending before the court is the plaintiff’s Motion to Remand [ECF No. 8]. For

the reasons that follow, the Plaintiff’s Motion is DENIED.

     I.      Background

          The plaintiff, Nyoka Wurts, Administrator of the Estate of Sally Kay, brought

this case pursuant to W. Va. Code § 55-13-4 seeking a declaratory judgment against

BB&T regarding the validity of Sally Kay’s trust agreement. Compl. [ECF No 1-1] 8–

9. The Sally Anne Kay Revocable Trust was created pursuant to the laws of West

Virginia with Sally Kay as the grantor and BB&T as the trustee [ECF No. 1-1] 23.

The plaintiff, Nyoka Wurts, is a resident of West Virginia. [ECF No. 1]. The defendant

and trustee, BB&T, is a North Carolina corporation with its principal place of

business in North Carolina. Id. The plaintiff has moved to remand this action to the

Circuit Court of Kanawha County, West Virginia, arguing the court lacks subject
matter jurisdiction because the parties are not diverse. [ECF No. 8]. The amount in

controversy is not in dispute.

         The issue before the court is whether the Sally Anne Kay Revocable Trust is a

traditional trust, and if so, whether the citizenship of a traditional trust is determined

by the trustee of the trust.

   II.      Legal Standard

         Diversity jurisdiction exists where the amount in controversy exceeds $75,000

and no plaintiff is a citizen of the same state as any defendant. Lincoln Property Co.

v. Roche, 546 U.S. 81, 84 (2005). “Diversity jurisdiction is typically determined from

the face of the plaintiff’s well-pled complaint.” Ashworth v. Albers Med., Inc., 395 F.

Supp. 2d 395, 402 (S.D. W. Va. 2005). The statute authorizing diversity jurisdiction

requires “complete diversity” of citizenship between the parties to a controversy. 28

U.S.C. § 1332 (2006); Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267 (1806). The party

seeking removal “bears the burden of proof, by a preponderance of the evidence, to

show the parties’ citizenship to be diverse.” Zoroastrian Ctr. & Darb-E-Mehr of Metro.

Washington, D.C. v. Rustam Guiv Found. of New York, 822 F.3d 739, 748 (4th Cir.

2016).

   III.     Discussion

         a. Defining a Traditional Trust

         The plaintiff first argues that the Sally Anne Kay Revocable Trust is not a

“traditional trust.” Pl.’s Mot. Remand [ECF No. 8] 1.

         A trust is a “fiduciary relationship with respect to property,” where the settlor,



                                              2
the person who creates the trust, gives legal title of the trust property to the trustee

for the benefit of the trust beneficiaries, who hold equitable title to the trust property.

See Restatement (Second) of Trusts § 2 (1959); see also Restatement (Third) of Trusts

§ 2 (2003). A traditional trust is typically a donative transfer created to pass personal

or family wealth, and the grantor receives no compensation. S.I. Strong, Congress

and Commercial Trusts: Dealing with Diversity Jurisdiction Post-Americold, 69 Fla.

L. Rev. 1021, 1037 (2017). “Traditionally, a trust was not considered a distinct legal

entity, but a ‘fiduciary relationship’ between multiple people.” See Americold Realty

Tr. v. Conagra Foods, Inc., 136 S. Ct. 1012, 1016 (2016). Thus, “such a relationship

was not a thing that could be haled into court; legal proceedings involving a trust

were brought by or against the trustees in their own name.” Id. In Americold, the

trust in question was a real estate investment trust, a distinct legal entity with

shareholders created pursuant to Maryland law, which happened to call itself a trust.

Id. at 1015–16. However, merely calling something a trust does not make it a trust in

the traditional sense. See id. In contrast, a traditional trust operates through its

trustee and is not a separate legal entity. See id.1


1
  The trend among circuit courts has also been to distinguish a traditional trust as a fiduciary
relationship created by a trust agreement and not a separate entity; this is in contrast to an artificial
legal entity which calls itself a trust. See Raymond Loubier Irrevocable Tr. v. Loubier , 858 F.3d 719,
722, 731 (2d Cir. 2017) (traditional trusts are trusts establishing only fiduciary relationships, different
from “the variety of unincorporated artificial entities to which states have applied the ‘trust’ label, but
which have little in common with traditional trusts;” the trustee holds power over the trust
administration, and only the trustee, not the trust, can be haled into court.); Wang by & through Wong
v. New Mighty U.S. Tr., 843 F.3d 487, 495 (D.C. Cir. 2016) (finding Americold and the Second
Restatement of Trusts provide that a traditional trust “generally describes a fiduciary relationship
regarding property where the trust cannot sue and be sued as an entity under state law;” a traditional
trust “lacks juridical person status,” which is “determined by reference to the law of the state where
the trust is formed.”); Doermer v. Oxford Fin. Grp., Ltd., 884 F.3d 643, 647 (7th Cir. 2018) (determining
that “traditional trusts such as the one at issue here—as opposed to so-called ‘business trusts,’ which
are a newer invention—were not considered distinct legal entities at common law, and hence cannot

                                                    3
    In this case, I find the Sally Anne Kay Revocable Trust is a traditional trust. Sally

Kay, as settlor, transferred property to the trustee, BB&T, pursuant to a trust

agreement. [ECF No. 1-1]. The trust agreement describes the duties and powers of

the trustee to distribute the trust during the settlor’s lifetime and, upon the settlor’s

death, to distribute the trust property to the trust beneficiaries. Id. The trust

represents a donative transfer to the trust beneficiaries. See id.; see S.I. Strong,

Congress and Commercial Trusts: Dealing with Diversity Jurisdiction Post-

Americold, 69 Fla. L. Rev. 1021, 1037 (2017). As trustee, BB&T became the fiduciary

of the trust and has fiduciary duties and powers under West Virginia law to the trust,

including the duty of prudent administration, the duty of loyalty, and the duty of

impartiality. See [ECF No. 1-1]; see generally W.Va. Code §44D-8. The West Virginia

Code did not confer juridical person status on the Sally Anne Kay Revocable Trust

Agreement. See Alliant Tax Credit 31, Inc v. Murphy, 924 F.3d 1134, 1143 (11th Cir.

2019). Thus, the trust here is not a separate legal entity that can be haled into court.

See Americold, 136 S. Ct. at 1016; See Raymond Loubier Irrevocable Tr. v. Loubier,

858 F.3d 719, 722, 731 (2d Cir. 2017). The trust is not like the real estate investment

trust in Americold, which was created under Maryland law as a distinct,

unincorporated legal entity with shareholders. See Americold, 136 S. Ct. at 1016. The

trust is an agreement between Sally Kay and BB&T to create a traditional trust,

which establishes a fiduciary relationship and operates through the trustee. See [ECF



sue or be sued in their own name.”); Alliant Tax Credit 31, Inc v. Murphy, 924 F.3d 1134, 1143 (11th
Cir. 2019) (determining that “because the code does not confer ‘juridical person status’ on a trust itself
… the trusts are traditional trusts…”).


                                                    4
No. 1-1]; Americold, 136 S. Ct. at 1016; Loubier, 858 F.3d at 722; Wang by & through

Wong v. New Mighty U.S. Tr., 843 F.3d 487, 495 (D.C. Cir. 2016).

      b. Citizenship of a Traditional Trust

      The plaintiff contends that the defendant and trustee, BB&T, is not the “real

and substantial party to this suit for purposes of diversity jurisdiction.” Pl.’s Mem.

Mot. Remand [ECF No. 9] 3. According to the plaintiff, the trustee, BB&T, “should be

in a winding down period preparing for distribution to the named distributees and

the termination of the trust.” Pl.’s Mot. Remand [ECF No. 8] 1. Therefore, the plaintiff

argues the citizenship of the trustee should not be considered for purposes of diversity

jurisdiction. Pl.’s Mem. Mot. Remand [ECF No. 9] 3.

   Historically, there has been widespread confusion regarding the citizenship of

trusts for purposes of diversity jurisdiction. See Americold, 136 S. Ct. at 1016;

Zoroastrian Center, 822 F.3d 739, 749. However, the Court stated in Americold that

because a traditional trust is not a distinct legal entity, “there is no need to determine

its membership, as would be true if the trust, as an entity, were sued.” Americold,

136 S. Ct. at 1016. Therefore, “when a trustee files a lawsuit or is sued in her own

name, her citizenship is all that matters for diversity purposes.” Id. (citing Navarro

Savings Assn. v. Lee, 446 U.S. 458, 462–66 (1980)).

   The Fourth Circuit chose to leave the question open as to whose citizenship counts

for purposes of diversity jurisdiction for a trust. See Zoroastrian Center, 822 F.3d at

749–50. However, I find the citizenship of the trustee is what matters for purposes of

diversity jurisdiction of a traditional trust because it is not a separate legal entity.



                                            5
Rather, a traditional trust is merely an agreement between the settlor and trustee,

creating a fiduciary relationship where the trustee holds legal title to the trust

property for the benefit of the trust beneficiaries. See Americold, 136 S. Ct. at 1016.

In addition, every other circuit court that has approached this issue post Americold

is trending this way.2 See Loubier, 858 F.3d at 722; Wang, 843 F.3d at 495; Doermer

v. Oxford Fin. Grp., Ltd., 884 F.3d 643, 647 (7th Cir. 2018); Bynane v. Bank of New

York Mellon, 866 F.3d 351, 356 (5th Cir. 2017); GBForefront, L.P. v. Forefront Mgmt.

Grp., LLC, 888 F.3d 29, 32 (3d Cir. 2018); Demarest v. HSBC Bank USA, 920 F.3d

1223, 1228 (9th Cir. 2019); Alliant, 924 F.3d at 1143. Thus, the plaintiff’s arguments

that BB&T’s citizenship should not be considered because it is not the real and

substantial party and the trust is winding down are without merit. In addition, the




2
  The Fourth Circuit declined to answer the question of how to determine the citizenship of a
traditional trust for purposes of diversity jurisdiction. See Zoroastrian Center, 822 F.3d at 749–50
(“We need not resolve those questions now…). However, other circuit courts have decided that for a
traditional trust, the citizenship of the trustee is what matters for purposes of diversity jurisdiction.
See Raymond Loubier Irrevocable Tr. v. Loubier, 858 F.3d 719, 722 (2d Cir. 2017) (holding that for
proceedings involving a traditional trust, it is “the trustees’ citizenship, not that of beneficiaries, that
matters for purposes of diversity” because only the trustee, not the trust can be haled into court.);
Wang by & through Wong v. New Mighty U.S. Tr. , 843 F.3d 487, 494 (D.C. Cir. 2016) (establishing
that “the citizenship of a traditional trust depends only on the trustees’ citizenship.”); Doermer v.
Oxford Fin. Grp., Ltd., 884 F.3d 643, 647 (7th Cir. 2018) (concluding that “as the Supreme Court
repeatedly has explained, when a trustee of a traditional trust ‘files a lawsuit or is sued in her own
name, her citizenship is all that matters for diversity purposes.’” (quoting Americold, 136 S.Ct. at
1016)); Bynane v. Bank of New York Mellon, 866 F.3d 351, 356 (5th Cir. 2017) (holding that the
citizenship of the trustee, Bank of New York Mellon, not the shareholders of the trust, is what
mattered for diversity jurisdiction where the trustee has sued or been sued and the party is an active
trustee whose control over the assets of the trust is real and substantial.); GBForefront, L.P. v.
Forefront Mgmt. Grp., LLC, 888 F.3d 29, 32 (3d Cir. 2018) (considering Americold, “we conclude that
the citizenship of a traditional trust is based only on the citizenship of its trustee.”); Demarest v. HSBC
Bank USA, 920 F.3d 1223, 1228 (9th Cir. 2019) (determining that “when a trustee files a lawsuit or is
sued in her own name, her citizenship is all that matters for diversity purposes.” (quoting Americold,
136 S.Ct. at 1016)); Alliant, 924 F.3d 1134, 1143 (11th Cir. 2019) (holding “a ‘traditional trust’ holds
the citizenship of its trustee, not of its beneficiaries.”).


                                                     6
plaintiff voluntarily chose to sue BB&T, who is the correct defendant in an action

involving a traditional trust because BB&T is the trustee.3

    Therefore, I find the Sally Anne Kay Revocable Trust is a traditional trust whose

citizenship is determined by the trustee, BB&T. The plaintiff, Nyoka Wurts, is a

citizen of West Virginia. The defendant, BB&T, is a citizen of North Carolina.

Complete diversity exists. The court may exercise diversity jurisdiction under 28

U.S.C. § 1332.

    IV.      Conclusion

          For the foregoing reasons, the plaintiff’s Motion for Remand [ECF No. 8] is

DENIED. The court DIRECTS the Clerk to send a copy of this Memorandum Opinion

and Order to counsel of record and any unrepresented party. The court further

DIRECTS the Clerk to post a copy of this published opinion on the court’s website,

www.wvsd.uscourts.gov.

                                               ENTER:          August 26, 2019




3
 The West Virginia Code supports that BB&T is the real party to this case as trustee and defendant
because the code specifically states “[a] trustee shall take reasonable steps…to defend claims against
the trust.” W.Va. Code §44D-8-811.

                                                  7
